Citation Nr: 0300235	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  02-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral 
strain.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


REMAND

The veteran originally perfected his appeal in this case 
in March 2002.  He requested that he be afforded a Travel 
Board hearing at that time.  The veteran was scheduled for 
a Travel Board hearing on September 13, 2002, and was 
notified of the hearing by way of a letter dated in August 
2002.  The veteran failed to report for the scheduled 
hearing.

The veteran's case was certified on appeal to the Board in 
September 2002.  The veteran submitted a timely motion to 
the Board to reschedule his hearing in September 2002.  
38 C.F.R. §§ 20.704(d), 20.1304(a) (2002).  The veteran's 
motion was granted in December 2002.

In light of the foregoing the case must be REMANDED to the 
RO to afford the veteran the opportunity to be scheduled 
for a hearing before the Board prior to any further action 
by the Board.

The veteran should be scheduled for a 
Travel Board hearing and notified of 
the hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he 
is notified of the hearing date by the RO.  The veteran 
has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

